DETAILED ACTION

Application Status
	Claims 1-3 are pending and have been examined in this application.
	
Information Disclosure Statement
The information disclosure statements (IDS) filed on 12/13/2021 and 08/10/2022 have been reviewed and considered. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu (CN 208576386 U).
	With respect to claim 1, Wu discloses: A hub bracket structure comprising: a trailing arm (4, Fig. 1) that extends in a vehicle front-rear direction, with one end thereof axially supported by a vehicle body (see paragraph [0035]) in a manner swingable up and down; a hub (see “wheel hub bracket”, paragraph [0031]) that rotatably supports a wheel; and a hub bracket (7) that connects the trailing arm and the hub, wherein the hub bracket includes a mounting surface (portion of hub bracket marked by reference character 7) that extends in up-down and front-rear directions and is mounted with the hub, a front connecting surface (forwardly extending portion of 7) that connects a front portion of the mounting surface to the trailing arm, and a rear connecting surface (rearwardly extending portion of 7) that connects a rear portion of the mounting surface to the trailing arm, each of the front connecting surface and the rear connecting surface is formed in a plate shape extending in up-down and vehicle width directions, and an angle formed by the mounting surface and the front connecting surface is greater than an angle formed by the mounting surface and the rear connecting surface (see Fig. 1).

Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 2 and 3, Wu (CN 208576386 U) is the closest prior art of record and discloses the hub bracket structure according to claim 1 above but is silent in teaching: a line formed by connecting the mounting surface and the front connecting surface is inclined rearward from up to down and the mounting surface is inclined outward in the vehicle width direction from up to down.
In the specification, the applicant discloses that the claimed shape of the hub bracket structure is significant, noting, “the hub bracket structure 1 according to the first modification can take a larger negative caster trail compared to the hub bracket structure” as a result of the feature claimed in claim 2 (see paragraph [00031]). The applicant further notes, “in the hub bracket structure 1 according to the third modification, the toe-in state can be controlled during braking as well as when the vehicle is turning” as a result of the features claimed in claim 3 (see paragraph [0037]). Accordingly, the shape of the hub bracket structure claimed in claims 2 and 3 is considered significant and a basis for patentable distinction (see MPEP 2144.04 IV. B). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record discloses hub bracket structures in general. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Lee whose telephone number is (571)272-6087. The examiner can normally be reached Mon. - Fri. (7:30 - 5:00 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D LEE/Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616